66 F.3d 306
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Constance CAMPISI, Plaintiff, Appellant,v.Angela C. MAFFEO, etc., et al., Defendants, Appellees.
No. 95-1572.
United States Court of Appeals, First Circuit.
Sept. 15, 1995.

Constance Campisi on brief pro se.
Antonette S. Fernandez, William H. Carroll and Dillon & Carroll on brief for appellee Angela C. Maffeo, Trustee.
Timothy E. Sterritt on brief for appellee Alphonse A. Scott.
Before CYR, Boudin and Lynch, Circuit Judges.
Per Curiam.


1
The district court correctly dismissed plaintiff's action for lack of federal jurisdiction.  To the extent plaintiff wanted the district court to review the correctness of the state court decisions, plaintiff's action was properly dismissed because lower federal courts lack jurisdiction to review state court judgments.  Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).  To the extent plaintiff wanted the district court to hear and determine the merits of her controversies with defendants and their predecessors in title, the action was properly dismissed because plaintiff's disputes, as described in her complaint, amended complaint, and other papers, are not the type of matters over which federal courts have jurisdiction.


2
Affirmed.